 In the Matter Of IMPERIAL ICE DIVISION OF CALIFORNIA ELECTRIC,PowER COMPANYandINTERNATIONAL UNION OF OPERATING ENGI-NEERS,LOCAL UNION No. 63"dTRUCK DRIVERS, WAREHOUSEMEN &HELPERS UNION, LOCAL 898, AFLCase No. R-5121.Decided June 4,1943Mr. H. M. Hammack,of Riverside, Calif., for the Company.Messrs. Ed AchstetterandAlbert Harris,of El Centro, Calif., forthe A. F. of L.Whitelaw c Whitelaw,byMr. R. B. Whitelaw,of El Centro, Calif.,for the Association.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEUpon an amended joint petition duly filed by International Unionof Operating Engineers, Local Union No: 63 and Truck Drivers,Warehousemen & Helpers Union, Local 898, AFL, herein called theA. F. of L., alleging that a question affecting commerce had arisenconcerning the representation of employees -of Imperial Ice Divisionof California Electric Power Company, Riverside, California, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before George H. O'Brien,,Trial Examiner.Said hearing was held at El Centro, California, onMarch 30, 1943.The Company, the A. F. of L., and Employees' Asso-ciation of Imperial Ice Division of California Electric Power Com-pany, herein called the Association, appeared, participated, and wereafforded full opportunity to be heard, to exanmine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerrorand are hereby affirmed.All the parties have filed briefs whichthe Board has considered.Upon the entire record in the case, the Board makes the following50 N. L. R. B , No. 24.106 -IMPERIAL ICE DIVISQONFINDINGS OF FACT,I.THE BUSINESS OF THE COMPANY107California Electric Power Company is a Deleware corporation withits principal offices in Riverside, California.We are here concernedonly with the employees of the Company's Imperial Ice Division whichis engaged in the manufacture, distribution, and sale of ice at plantslocated in El Centro,.Coachella, Brawley, Holtville, and Calipatria,California.During 1942, the ice division of the Company producedmore than 140,000 tons of ice having a value in excess of $480,000. Insuch manufacture, the Company used electrical energy valued at morethan $80,000, of which a substantial amount was generated at pointsoutside the State of California.Pacific Fruit Express Company, asubsidiary of the Southern Pacific and Union Pacific railroads, oper-ating large numbers of refrigerator cars in interstate commerce, isone of the principal customers of the Company's ice division.During1942, the Company's ice division iced or precooled more than 1,200railroad refrigerator cars for Pacific Fruit- Express Company andothers.The Company is informed and believes, that more than 50percent of such refrigerator cars were carried in interstate commerce.While jurisdiction of the Board is not cohceded by the Company,we find that through its ice division the Company is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 63,and Truck Drivers, Warehousemen & Helpers Union, Local 898, arelabor organizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.Employees' Association of Imperial Ice Division of California Elec-tric Power Company is an unaffiliated, incorporated labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 26, 1943, the A. F. of L. requested recognition as thebargaining representative of the Company's ice division productionand maintenance employees.The Company refused on the groundthat its contract with the Association constituted a bar to such recog-nition.The contract became effective October 9, 1941, and is to runfrom year to year terminable by notice of either party 90 days priorto any anniversary date.Since no such notice was given prior to July,9, 1942, the contract was renewed from October 9 of that year.TheA. F. of L. contends that the Association was moribund at the time 108DEOISQONS OF NATIONAL LABOR. RELATIONS BOARDthe contract was renewed and that, under prior decisions of the Boardin such circumstances, -the contract -is 'notabar to a presentinvestigation.The record does not,disclose with certainty that the Association hadceased to function effectively, as alleged.We note, however, that thecontract between the Company and the Association is subject to termi-nation on written notice to be given not later than July 9, 1943.Sincean election held at this time in accordance with our usual procedurewould result in a certification shortly before the time fixed by the con-tract for notice of termination, we find that the contractis not a bar_to a present determination of represenatives for the purposeof nego-tiating anew contract to succeed the contract now in effect."A statement of the Field Examiner introduced into evidence at-the hearing, and a statement of the Trial Examiner submitted afterthe hearing, indicate that the A. F., of L. and the Association eachrepresents a substantial number of employees in the unit hereinafterfound appropriate .2We find that a question affecting commerce has arisen concerning,the representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn its petition the A. F. 'of L requests a unit embracing "all employees, exclusive of clerical and supervisory employees with the powerto hire and fire."At the hearing the A. F. of L. indicated clearlythat the unit was intended to include temporary and seasonal em-ployees.The Associationis inagreement with the position of theA. F. of L.3 but would expand the unit to include the three clericalemployees who are employed at the Company's ice plants.The Com-pany agrees to the unit desired by the Association but would permitto vote only those employees who have at least 4 months of employment.iCf.Matter of Dain Manufacturing CompanyandInternational Union, United Automo-bile, AircraftitAgricultural Implement Workers of America, CIO,41 N. L. R. B 1056.2 The Field Examiner stated that the A. F. of L submitted 55 application-for-member-ship cards,all bearing apparently genuine, original signatures.Eleven cards were un-dated and the remainder were dated in Februaryand March1943.Forty-seven cardsbore the names of persons whose names appear on the Company's pay roll of March 1, 1943,which pay roll lists 93 employees in the appropriate unitThe Trial Examiner stated that the Associationsubmitted36 application-for-membershipslips, all dated in February and March 1943 and all bearing apparently genuine,originalsignatures.Thirty slips bore the names of persons whose names appear on the Company'spay roll of March 15, 1943.Said pay roll contains the names of 95 employees within theappropriate unit.The Trial Examiner further stated that the Company submitted 44'authorizations directing the Company to deduct Association dues from pay-roll checks.The authorizations were dated from October 1941 to July 1942, and all bore apparentlygenuine original signaturesSixteen of the 19 unrevoked authorizations bore the namesof persons appearing on the Company's March 15 pay roll.3However, the Association has made no apparent attempt to organize temporary-employees.i kIMPERIAL ICE DIVISION'109Each new employee enters the service of the Company as a tempo-rary employee and continues in this status until he has been employed6 months in a 9 months' period. One new employee may be' hired toreplace a permanent worker and thus have the expectation and desireto achieve permanent status.Another may be employed for seasonalwork without expectation of remaining on the pay roll longer thana few weeks. On the pay-roll records of the Company, both are clas-sified as temporary employees without distinction as to the probableduration of their employment.During the months of January, Febru-ary, and March, the business of the Company attains a peak and thenumber of workers employed during this period is approximatelydouble that on the pay roll in the remaining months of the year. Theemployees hired during this period in 1943, worked an average.of 151/2days each and no more than 5 percent of them had previously beenemployed by the Company.We recognize that employees whosetenure of employment is measured by days or weeks and who haveno present intention or prospect of returning to such employmentin succeeding years, have not such substantial interest in conditions' of employment as have permanent employees.However, the transientor casual employees involved in this proceeding perform the sameduties under the same working conditions as do the permanent em-ployees and may be reemployed in the 1944 season if they so desire.For these reasons we are persuaded that temporary, transient, or casualworkers, employed in the normal operations of the Company, are prop-erly within the appropriate unit and we so find.4As stated above, the A. F. of L. would exclude clerical employeesfrom the unit. Since the work of these employees is purely clericaland, that of other employees is manual, we shall exclude them fromthe unit.There is little evidence in the record as to supervisory employeesand the parties would exclude only those with the right to hire anddischarge.In accordance with our usual policy, we shall exclude in-addition, supervisory employees who have the authority to hire,discharge or recommend such action.5In accordance with the foregoing, and the agreement of the parties,we find that all employees of the Company's ice division at its iceplants in El Centro, Brawley, Holtville, Coachella, and Calipatria,California, including those listed on the Company's pay roll as tempo-rary employees but excluding clerical employees and employees hav-ing the authority to hire or discharge employees or to recommend4 SeeMatter of B HobermanandAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local No. 195, affiliated with the American Federation of Labor,30 N. L.R. B. 1241.6 SeeMatter of The Maryland Drydock CompanyandLocal No 31 of the Industrial Unionof Marine and Shtpbuildang Workers of America,49 N. L R. B. 733. I-110DDD'iCFSQONS i0F NATIONAL LABOR RELATIONSBOAtEDsuch action,constitute a'unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an'election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election,herein, subject to' the limitations and additions set forth in theDirectionsDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations.Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with California ElectricPower Company, Imperial Ice Division, Riverside, California, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein SectionIV, above, who were employed during the pay-roll'periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or.temporarily laid off, and including employees in, thearmed forces of the United States who present themselves in personat the polls, but excluding those who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Inter-national Union of Operating Engineers, Local Union No. 63 and TruckDrivers,Warehousemen & Helpers Union, Local 898, A. F. L., or byEmployees' Association of Imperial Ice Division of California ElectricPower Company, for the purposes of collective bargaining, or byneither.9The A. F of L. has requested that the pay roll of February 26, 1943, be used to deter-mine eligibility to vote.Since a large percentage of those whose names appear on thatpay roll are no longer in the employ of the Company and presumably would not appearat the polls,we do not regard the use of the requested pay-roll date as practicable. Inaccordance with our usual policy, we shall restrict eligibility to vote to those employees,temporary or permanent,whose names appear on a current pay roll or who are otherwiseeligible as described in the Direction.SeeMatter of The Schiff Company and Warehouse&Distribution Workers Union,36 N. L. R. B. 575.